DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1 and 5, it is unclear whether the term “direct vision camera” as recited in claim 1 inherently requires that the camera be able to record image data within the frequency range of visible light. It is further unclear whether the recitation of “preferably comprises a CCD sensor and/or CMOS sensor” (claim 5) is a non-limiting preference or otherwise given patentable weight.
The Specification recites in part: “A direct vision camera, i.e. a camera that records image data within the frequency range of visible light, is arranged or may be arranged on or in the cannula at or near a distal end of the cannula to record visible light images seen from this location at or near a distal end of the cannula. The direct vision camera for example comprises a CMOS image sensor or CCD image sensor.” (¶ [0014]). Use of the phrase “i.e.” (which is an abbreviation for the Latin phrase id est) seems to suggest that the term “direct vision camera”, as used in the application, is defined as a camera that records image data within the frequency range of visible light. 
Further, the recitation of “preferably comprises” in claim 5 seems to suggest that the recitation of the CCD sensor/CMOS sensor is a non-limiting preference. However, if this recitation of the CCD sensor/CMOS sensor really is non-limiting, then the principle/doctrine of claim differentiation would seem to suggest that the a “direct vision camera” is not necessarily/inherently a camera that is able to record image data within the frequency range of visible light. Otherwise, if it is necessarily/inherently a camera that is able to record image data within the frequency range of visible light, then this brings into question of whether the recited CCD sensor/CMOS sensor really is a non-limiting preference: If recited CCD sensor/CMOS sensor really is a non-limiting preference, what is the point of even having claim 5 if it doesn’t further limit claim 1?
see MPEP 2173.06), the term “direct vision camera” is being construed as defined in the Specification (i.e., a camera that records image data within the frequency range of visible light); further, the recitation of the CCD senor/CMOS sensor in claim 5 is being construed as a non-limiting preference and therefore not given patentable weight.

Regarding claim 15, there is a lack of antecedent basis for the “first inlet port” and the “second inlet port”.
In accordance with compact prosecution (see MPEP 2173.06), these are being construed as referring to any arbitrary inlet ports.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 5, the term “direct vision camera” is being construed to mean a camera that records image data within the frequency range of visible light (see §112(b) rejection above). In this sense, the recitation of “wherein the direct vision camera is a camera that records image data within the frequency range of visible light” in claim 5 is redundant (i.e., not considered to further limit claim 1).
Further the recitation of the CCD sensor/CMOS sensor is being construed as a non-limiting preference and therefore not given patentable weight (see §112(b) rejection above).
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosmecki et al., US 2014/0218366 A1 (hereinafter “Kosmecki-1”) as evidenced by Kosmecki et al., US 2013/0258353 A1 (hereinafter “Kosmecki-2”).
Regarding claims 1 and 5, Kosmecki-1 teaches an imaging device (device 1, Fig. 1) for use in medical interventions, such as surgery1, comprising:
an ultrasound probe (ultrasound device 3, ultrasound head 31, Fig. 1
a cannula (endoscopy device 2, endoscopy shaft 21, Fig. 1; see note2 below) having a longitudinal internal channel (see note3 below) and configured to be introduced into the human body (implied from the term “endoscopy device” or “endoscopy shaft” ¶ [0061]-[0062]);
a direct vision camera (collectively camera 22, Fig. 1 and the “endoscopy optic”, ¶ [0062]; the camera is considered a direct vision because it characterized as a video camera/CCD, ¶ [0009], and therefore understood as recording image data within the  frequency range of visible light) arranged, at least partially, on or in the cannula to provide second image data (“a rigid endoscopy shaft 21, in which an endoscopy optic for projecting an object into an image plane of a camera 22 of the endoscopy device 2 is located”, ¶ [0062]); and
a display device (computer 100) comprising at least one display (implied by a computer; further see Fig. 1 which shows a display) to display an ultrasound image on the basis of the first image data and a direct vision image on the basis of the second image data (“The camera 22 and the ultrasound device 3 are connected to a data processing system in form of a computer 100 for processing (for instance digitizing and filtering) and displaying the respective generated image data” ¶ [0062]).

claims 6 and 7, the direct vision camera is a fiberscope at least partially arranged in the longitudinal internal channel of the cannula, wherein the fiberscope comprises a light source, a camera sensor, and an optical fiber (implied by “a rigid endoscopy shaft 21, in which an endoscopy optic for projecting an object into an image plane of a camera 22 of the endoscopy device 2 is located”, ¶ [0062], and “The possible embodiment of the endoscopy device 2 is described in the already mentioned German patent application DE 10 2010 042 540.0”, ¶ [0062]; Kosmecki-2, as an English language equivalent of the German application, teaches: “In the inner space of the shaft 31 which is not filled by the image optic 32 further light conducting fibres can extend via which light for illuminating an object to be displayed by means of the endoscope can be guided” ¶ [0117] of Kosmecki-2).

Regarding claim 8, the fiberscope is mounted on the cannula (e.g., the light conducting fibers for illuminating an object and the image optic 31, as part of the fiberscope discussed above, are internally mounted on the cannula as discussed above).

Regarding claim 16, Kosmecki-1 teaches a processing device to receive and process the first image data to provide the ultrasound image and/or the second image data to provide the direct vision image, wherein the display unit is connected to the processing device to receive and display the ultrasound image and/or the direct vision image (implied from “The camera 22 and the ultrasound device 3 are connected to a data processing system in form of a computer 100 for processing (for instance digitizing and filtering) and displaying the respective generated image data” ¶ [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kosmecki-1 (as evidenced by Kosmecki-2) in view of Omori, US 2009/0192519 A1 (hereinafter “Omori”) and Tashiro, US 2019/0192117 A1 (hereinafter “Tashiro”).
claims and 2 and 3, Kosmecki-1 teaches the invention of claim 2, but does not teach selecting between different image modes for displaying the ultrasound image and/or the direct vision image: a first image mode, in which the ultrasound image is large with respect to the direct vision image, and a second image mode, in which the direct vision image is large with respect to the ultrasound image. The claim is essentially directed toward adjusting the relative size of the direct vision image and the ultrasound image on the display.
Omori teaches simultaneously displaying an direct vision image/endoscopic image (at R1, Fig. 12) and an ultrasound image (at R3, Fig. 12) in a side by side manner.
Further, Tashiro teaches the relative sizes of images displayed side by side can be changed or selected (¶ [0107]-[0109], Figs. 13-14).
In this sense, the selection between the claimed modes appears to be an obvious matter of adjusting the relative displaying direct vision image.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kosmecki-1 by displaying the direct vision image/endoscopic image and the ultrasound image in a side by side manner, as taught by Omori, and further to provide a selector to select the relative sizes thereof, as taught by Tashiro; and the ordinarily skilled artisan would have been motivated to make this modification in order to view a selected one of the aforementioned images in a more detailed manner while still being able to the see the other.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kosmecki-1 (as evidenced by Kosmecki-2) in view of Omori and Tashiro as applied to claim 2 above, and further in view of Grunwald et al., US 2004/0138569 A1 (hereinafter “Grunwald”).
Regarding claim 4, Kosmecki-1 modified by Omori and Tashiro teaches the invention of claim 2, but does not teach a microphone device connected to the selector to select the desired image mode on the basis of vocal commands.
Grunwald teaches a microphone device connected to the selector to select the desired image mode on the basis of vocal commands (implied from “The imaging device of the invention may provide for a microphone (and/or an input for an external microphone) and a loudspeaker (and/or an output for external loudspeakers). The user can train the device to recognize a set of words or combinations of words. Each recognizable unit (word or word combination) can be assigned to a device command, performing a specific function or a sequence of functions, so that the user has the option of operating part of or all of the ultrasound system by voice, thereby requiring less use of hands to operate.” ¶ [0017]; further see ¶ [0081] which describes the user selecting an imaging mode; therefore it is understood that Grunwald teaches selecting select the desired image mode on the basis of vocal commands).
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the modified invention of Kosmecki-1 by providing a microphone device connected to the selector to select the desired image mode on the basis of vocal commands, as taught by Grunwald; and the ordinarily skilled artisan .

Claim 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kosmecki-1 (as evidenced by Kosmecki-2) in view of Talbert et al., US 2013/0060086 A1 (hereinafter “Talbert”).
Regarding claims 9-11 and 15, Kosmecki-1 teaches the invention of claim 1 but does not teach or reasonably suggest an infusion pump unit, wherein the infusion pump unit is connected to the cannula to pump infusion fluid into the internal channel of the cannula, and a Y connection piece comprising a first inlet port and a second inlet port, wherein the second inlet port comprises a one way valve that prevents fluid flow in proximal direction of the cannula wherein the infusion pump unit is connected to the second inlet port and a fiberscope is guided into the cannula via the first inlet port.
Talbert teaches an infusion pump unit, wherein the infusion pump unit (72, Fig. 22) is connected to the cannula (sheath 14) to pump infusion fluid (sterile fluid) into the internal channel (lumen) of the cannula: “As shown in FIGS. 20 and 22, the sterile fluid tubing 70, if present, includes an in-line pumping device 72. The in-line pumping device 72 is sized and configured to be operated on demand by a person at the OR table to convey bursts of sterile fluid through the manifold 18 through the lumen to the distal end of the sheath 14”, (¶ [0147]).
Talbert further teaches the cannula comprises a Y connection piece (manifold 18) comprising a first inlet port (implied since laparoscope 12 is inserted into sheath 14, as shown by the dotted line in Fig. 22) and a second inlet port (quick exchange couplers 20 and 22), wherein the second inlet port comprises a one-way valve that prevents fluid flow in proximal direction of the cannula (“The quick exchange coupler 22 may include a one way check valve 50” ¶ [0116]).
Talbert further teaches that that the infusion pump unit is connected to the second inlet port and a fiberscope is guided into the cannula via the first inlet port (see Fig. 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kosmecki-1 by providing an infusion pump unit, wherein the infusion pump unit is connected to the cannula to pump infusion fluid into the internal channel of the cannula, and a Y connection piece comprising a first inlet port and a second inlet port, wherein the second inlet port comprises a one way valve that prevents fluid flow in proximal direction of the cannula, wherein the infusion pump unit is connected to the second inlet port and a fiberscope is guided into the cannula via the first inlet port, as taught by Talbert; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide a fluid, for example, to flush the field of view.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosmecki-1 (as evidenced by Kosmecki-2) in view of Talbert as applied to claim 10 above, and further in view of Obata et al., US 2003/0018238 A1 (hereinafter “Obata”).
Regarding claim 12, Kosmecki-1 modified by Talbert teaches the invention of claim 10.
see Fig. 22 which illustrates that the laprascope is inserted along the longitudinal axis of sheath 14, thereby implying a first inlet port along the longitudinal axis of sheath 14).
However the combination of Kosmecki-1 and Talbert do not teach that the second inlet port is arranged at an angle of 20-70 degrees with the longitudinal axis of the cannula; rather, the second port in Talbert appears to have a 90 degree angle.
Obata teaches a port (60, Fig. 1) that appears to be arranged at an angle of 20-70 degrees with the longitudinal axis of the cannula.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kosmecki-1 invention such that a longitudinal axis of the first inlet port is coincident with a longitudinal axis of the cannula, as taught by Talbert, and modify the second inlet of the modified Kosmecki-1 invention such that it is arranged at an angle of 20-70 degrees with the longitudinal axis of the cannula, as taught by Obata; and the ordinarily skilled artisan would have been motivated to make this modification in order for the fiberscope to be insertable in the cannula without requiring any bending thereof, and to reduce the sharpness of the angle of the fluid flow through the Y connection/manifold.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kosmecki-1 (as evidenced by Kosmecki-2) in view of Talbert as applied to claim 10 above, and further in view of Angel et al., US 2015/0335009 A1 (hereinafter “Angel”).
claims 13 and 14, Kosmecki-1 modified by Talbert teaches the invention of claim 10; but does not teach a third inlet port comprises a one-way valve that prevents fluid flow in proximal direction of the cannula.
Angel teaches a cannula (220, Fig. 2) that comprises (via connector 10) a third inlet port (fourth port 26) that comprises a one-way valve that prevents fluid flow in a proximal direction of the cannula (“The valve 36 at the fourth port 26 can be any suitable valve configured to receive therethrough a catheter 250 including an aortic occlusion balloon 252 at a distal end thereof (see FIG. 2). The valve 36 can be any suitable one-way valve configured to prevent passage of blood, for example, out from within the Y-piece connector 10” ¶ [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kosmecki-1 invention by providing a third inlet port that comprises a one-way valve that prevents fluid flow in proximal direction of the cannula, as taught by Angel; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide access for another instrument while preventing back flow a fluid up the cannula.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the term “such as surgery” as recited in the claim is being construed as a non-limiting preference of a medical intervention and therefore not given patentable weight.
        
        2 Kosmecki-1 teaches “The possible embodiment of the endoscopy device 2 is described in the already mentioned German patent application DE 10 2010 042 540.0” (¶ [0062]). Kosmecki-2 is being cited as an English language equivalent of the cited German patent application. Kosmecki-2 describes the endoscope shaft as “tube-like” and therefore reads on a cannula as claimed.
        
        3 Kosmecki-1 teaches “The possible embodiment of the endoscopy device 2 is described in the already mentioned German patent application DE 10 2010 042 540.0” (¶ [0062]). Kosmecki-2 is being cited as an English language equivalent of the cited German patent application. Kosmecki-2 describes the endoscope shaft as “tube-like” and therefore a longitudinal internal channel.